DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 were pending for examination in the application filed November 21, 2019. Claims 1, 6, and 8 were amended, claim 7 cancelled, and additional claims 9-11 are added as of the remarks and amendments made in the amendments of February 10, 2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 5, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-11 are being rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (Nakamura; U.S. Patent Application Publication 2009/0085729A1), view of Kim et al. (Kim; U.S. Patent Application Publication 2016/0332562 A1), and further in view of Yamazaki (U.S. Patent Application Publication 2012/0033156 A1).
Regarding Claim 1, (Currently Amended) Kim discloses the aspects of the vehicle display device (Display 250) mounted on a vehicle and configured to display an image to an outside of the vehicle, comprising: 
a self-luminous display configured to display an image to the outside of the vehicle by emitting light emitted from a light source to the outside of the vehicle (an indication light-emitting portion arranged behind the indicator 20); 
a reflective display configured to display an image to the outside of the vehicle by reflecting light from the outside of the vehicle ([0026] A mirror element 18 is configured by forming a semi-transmissive reflective film 24 formed of a dielectric multilayer film on the entire back surface of a transparent glass substrate 22.); 
an information acquisition unit configured to acquire environment information indicating an environment outside the vehicle (Optical Sensor: [0024] FIG. 2 is a front view of an outer mirror (left-side door mirror) to which the present invention has been applied. An outer mirror 10 has a mirror body 14 arranged in an opening 12 a of a mirror housing 12. The mirror body 14 is formed by putting the mirror element 18 into the front portion of a mirror holder 16. The entire surface of the mirror element 18 is formed of a semi-transmissive reflecting mirror. At a region in the vicinity of the peripheral edge in the plate surface of the mirror element 18 (the upper left portion in the example shown in FIG. 2), an indicator 20 (an indication part) is formed. A light signal having an indication pattern of a warning symbol expressing the content of a particular warning, which is issued from an indication light-emitting portion arranged behind the indicator 20, passes through the mirror element 18 and is emitted from the indicator 20 in the direction toward the driver's viewpoint. This warning indication can be used for, for example, informing the driver of an approaching vehicle, and in that case, the warning symbol may have, for example, an indication pattern shown in FIG. 3A or 3B (the region provided with black dots lights up). When the indication is used for informing the driver of an approaching vehicle, the indication light-emitting portion automatically lights up when a sensor mounted in the vehicle detects an approaching vehicle. The lighting of the warning symbol can be switched between “continues lighting” and “blinking” depending on the brightness of the surroundings. In other words, in a bright condition in a sunny day, even if the warning symbol lights up, it may be hard to be noticeable and may not be noticed by the 
Nakamura does not explicitly state a controller.
In the same field of endeavor, lamps for vehicles, Kim teaches aspects of the vehicle display device (Display 250) mounted on a vehicle and configured to display an image to an outside of the vehicle, comprising: 
a self-luminous display configured to display an image to the outside of the vehicle by emitting light emitted from a light source to the outside of the vehicle ([0069] The display 250 may include one of a liquid crystal display (LCD), a plasma display panel (PDP), an electroluminescence display (ELD), an organic light-emitting diode (OLED), a light-emitting diode (LED), a field emission display (FED), a vacuum fluorescent display (VFD) and an electrophoretic display (EPD). Preferably, the display 250 may be an OLED display. [0167] The light transmitter may include at least one light emitting device for converting an electrical signal to a light signal. Preferably, the light emitting device is a light emitting diode (LED). The light transmitter coverts an electrical signal into a light signal and transmits the light signal outside. For example, the light transmitter transmits a light signal by blinking a light emitting device at a predetermined frequency. In some implementations, the light transmitter may include an array of a plurality of light emitting devices. In some implementations, the light transmitter may be integrated with a lamp provided to the vehicle 700. For example, the light transmitter may be at least one of a headlight, a taillight, a stop lamp, a turn signal lamp and a sidelight. For example, the optical communication module 715 may exchange data with another vehicle 520 through optical communication. [0185] The display unit 741 may include at least one of a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT LCD), an organic light-emitting diode (OLED), a flexible display, a 3D display, and an e-ink display.); 
an information acquisition unit configured to acquire environment information indicating an environment outside the vehicle ([0089] The processor 270 is configured to control the display 250 such that the intensity of light output from the display 250 in the daytime is higher than the intensity of light output from the display 250 at night. For example, determining whether it is daytime or night may be based on illuminance information sensed through an illuminance sensor.); and 
a controller (Processor 270) configured to switch between image display by the self-luminous display and image display by the reflective display based on the acquired environment information ([0089] The processor 270 is configured to control the display 250 such that the intensity of light output from the display 250 in the daytime is higher than the intensity of light output from the display 250 at night. For example, determining whether it is daytime or night may be based on illuminance information sensed through an illuminance sensor.). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Nakamura with the teachings of Kim as information can be provided to the driver of a following vehicle with visibility of the information enhanced by adaptively changing the intensity or pattern of light output from the rear combination lamp based on the driving environment or a distance to a nearby vehicle, as taught by Kim.
The combination of Nakamura and Kim does not explicitly state switch between image display by the self-luminous display and image display by the reflective display based on the acquired environment information, and wherein the self-luminous display and the reflective display are configured to display a same image on the vehicle display device.
In the same field of endeavor, vehicle displays, Yamazaki teaches, “[0013] An embodiment of the present invention is a liquid crystal display device. The liquid crystal display device functions as a reflective liquid crystal display device using external light in a bright external environment and functions as a transmissive liquid crystal display device using light emitted from a lighting portion including at least a light source and a light guide member in an environment without external light. The liquid crystal display device displays an image using both external light and light emitted from the lighting portion in a dim or dark external environment. The above switching can be performed by a first optical sensor provided in the liquid crystal display device. [0014] In the liquid crystal display device, a second optical sensor provided in the liquid crystal display device can detect a change in a color tone of a displayed image, and the light source of the lighting portion can emit light for correcting the change in the color tone. [0047] In FIG. 1B, the liquid crystal display device 100 of a passive matrix type includes, over a substrate, the pixel portion 102, a segment driver 103, a common driver 105, the lighting portion 108 that makes light incident on the pixel portion 102, the monitoring pixel portion 110, the first optical sensor 112 that detects the illuminance of external light, the second optical sensor 114 that detects a change in the color tone of a displayed image and is provided in the monitoring pixel portion 110, and the sensor control portion 116 that feeds back signals from the first optical sensor 112 and the second optical sensor 114 to a lighting control portion (not shown) that controls the lighting portion 108. [0048] The monitoring pixel portion 110 may have the same structure as the pixel portion 102. In the monitoring pixel portion 110, wirings and circuits (a driver circuit and the like) may be appropriately provided so as to exchange signals with the sensor control portion 116. Thus, the monitoring pixel portion 110 can be manufactured in a step of manufacturing the pixel portion 102. In addition, a displayed image on the monitoring pixel portion 110 is not necessarily the same as that on the pixel portion 102, and since an image whose change in the color tone can be detected is acceptable, a still image of only a signal color may be displayed, for example. [0071] The liquid crystal display device 100 can switch its display mode by detecting the illuminance of light from the outside (external light) with the first optical sensor 112 (see FIGS. 1A and 1B). For example, when the illuminance is high when the weather is sunny as illustrated in FIG. 3A, the liquid crystal display device 100 functions as a reflective type in which external light is utilized for displaying an image. [0072] In other words, incident light 300 passes through the second polarizing member 122, the counter substrate 120, the pixel portion 102, the substrate 118, the first polarizing member 107, and the lighting portion 108 and is reflected at the reflecting member 138. The reflected light passes through the above components in inverse order and an observer perceives polarized light 302 emitted from the second polarizing member 122. In that case, color display is performed when a color filter is used, whereas black-and-white (monochrome) display is performed when a color filter is not used. [0073] By reflective-type image display in such a manner, power for operating the liquid crystal display device 100 (in particular the lighting portion 108) can be omitted, so that power consumption can be reduced. [0074] The operation of the liquid crystal display device 100 under an environment in which external light is strong, such as in the outdoors when the weather is sunny, leads to the operation at a high temperature close to 100.degree. C. Accordingly, the liquid crystal 132 has a high temperature and the refractive index of the liquid crystal 132 differs from the refractive index of the liquid crystal 132 at room temperature, whereby a change in a color tone occurs in a displayed image of the liquid crystal display device 100. [0075] In the case where the change in a color tone occurs, the second optical sensor 114 that overlaps with the monitoring pixel portion 110 detects the change in the color tone, and the sensor control portion 116 sends a signal for correcting the change in the color tone to the lighting control portion (not shown). The operation at a high temperature close to 100.degree. C. in the case of color display with the use of a color filter is specifically described. When the incident light 300 of external light is reflected at the reflecting member 138 and the second optical sensor 114 detects a change in a color tone that expresses a high intensity of blue light in the light (the polarized light 302) emitted from the pixel portion 102, the sensor control portion 116 sends a signal for emission of light which corrects the change in the color tone, to the lighting control portion. By receiving the signal, the light source 134 emits red light and green light (incident light 303) for correcting the change in the color tone. The incident light 303 is emitted as polarized light 305 from the second polarizing member 122 to correct deviation of the color tone of a displayed image of the liquid crystal display device 100 (see FIG. 3B). [0076] In the case where the first optical sensor 112 detects illuminance which is too low to display an image by the reflective-type liquid crystal display device in the night, in a dim indoor environment, or the like, the liquid crystal display device 100 functions as a transmissive liquid crystal display device that utilizes the light emitted from the lighting portion 108 (see FIG. 3C). [0077] Incident light 304 from the light source 134 is converted into a planar light source in the light guide member 136, and the light passes through the first polarizing member 107 and the substrate 118 to be incident on the pixel portion 102, and further passes through the counter substrate 120 and the second polarizing member 122, so that polarized light 306 emitted from the second polarizing member 122 is perceived by an observer. In that case, color display is performed when a color filter is used, whereas black-and-white (monochrome) display is performed when a color filter is not used. [0078] In the case where the first optical sensor 112 detects a small amount of external light and low illuminance such as in the outdoors when the weather is cloudy or rainy or in a dim indoor environment, external light and the light source 134 are utilized for displaying an image in the liquid crystal display device 100 (see FIG. 3D). [0079] That is, polarized light which is perceived by an observer is polarized light 310 and polarized light 314. Incident light 308 passes through the second polarizing member 122, the counter substrate 120, the pixel portion 102, the substrate 118, the first polarizing member 107, and the lighting portion 108, and is reflected at the reflecting member 138, so that the polarized light 310 is emitted from the second polarizing member 122. Incident light 312 from the light source 134 is converted into a planar light source in the light guide member 136, and passes through the first polarizing member 107, the substrate 118, the pixel portion 102, the counter substrate 120, and the second polarizing member 122, so that the polarized light 314 is emitted from the second polarizing member 122. In that case, color display is possible when a color filter is used, whereas black-and-white (monochrome) display is performed when a color filter is not used. [0080] The change in the color tone of a displayed image may occur not only under an outdoor environment at high temperature but also under an environment at low temperature. In other words, the second optical sensor 114 detects the change in the color tone of a displayed image regardless of a usage environment, a temperature, and a display mode. The sensor control portion 116 sends a signal for emitting light which corrects the change in the color tone to the lighting control portion. By receiving the signal, the light source 134 emits light for correcting the change in the color tone. Therefore, the light source 134 preferably includes two kinds of light sources, that is, a light source emitting white light and a light source emitting light for correction. In addition, the light source emitting light for correction preferably emits red light, green light, and blue light. Further, in the case of including only a light source emitting white light, a structure in which an optimal wavelength for correcting the color change is extracted through an optical filter (not shown) and irradiation is performed may be employed.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Nakamura and Kim with the teachings of Yamazaki to provide a high-definition liquid crystal display device which can be for outdoor use and in which few changes in the color tone occur, in order to improve the efficiency of incidence of light on the pixel portion including a liquid crystal element, the luminance of an image displayed on the pixel portion, and the like and to provide a liquid crystal display device having high definition and good temperature characteristics in which color change can be corrected can be provided, as taught by Yamazaki.
Regarding Claim 2, (Original) Nakamura further discloses the aspects of the vehicle display device according to claim 1, wherein the information acquisition unit is a sensor (Optical sensor: [0024] FIG. 2 is a front view of an outer mirror (left-side door mirror) to which the present invention has been applied. An outer mirror 10 has a mirror body 14 arranged in an opening 12a of a mirror housing 12. The mirror body 14 is formed by putting the mirror element 18 into the front portion of a mirror holder 16. The entire surface of the mirror element 18 is formed of a semi-transmissive reflecting mirror. At a region in the vicinity of the peripheral edge in the plate surface of the mirror element 18 (the upper left portion in the example shown in FIG. 2), an indicator 20 (an indication part) is formed. A light signal having an indication pattern of a warning symbol expressing the content of a particular warning, which is issued from an indication light-emitting portion arranged behind the indicator 20, passes through the mirror element 18 and is emitted from the indicator 20 in the direction toward the driver's viewpoint. This warning indication can be used for, for example, informing the driver of an approaching vehicle, and in that case, the warning symbol may have, for example, an indication pattern shown in FIG. 3A or 3B (the region provided with black dots lights up). When the indication is used for informing the driver of an approaching vehicle, the indication light-emitting portion automatically lights up when a sensor mounted in the vehicle detects an approaching vehicle. The lighting of the warning symbol can be switched between “continues lighting” and “blinking” depending on the brightness of the surroundings. In other words, in a bright condition in a sunny day, even if the warning symbol lights up, it may be hard to be noticeable and may not be noticed by the driver. As a countermeasure for it, the luminance of the light source may be increased, but in that case, indication light may provide the feeling of glare to the driver at night or in a cloudy day, obstructing the driver s safe driving. Therefore, the luminance of the light source is selected so that the brightness of the indication light is proper at night or a cloudy day, and also the brightness of the surrounding light is detected by an optical sensor to make the indication light enter the state of “continuous lighting” when the brightness of the surrounding light is no more than a predetermine value (which corresponds to night time or a cloudy day), and makes the indication light enter the state “blinking” when the brightness of the surrounding light exceeds the predetermined value, (which corresponds to a sunny day).). 
Kim further teaches the aspects of the vehicle display device according to claim 1, wherein the information acquisition unit is a sensor (Interface Unit 280 and illuminance sensor, ¶0088-0089). 
Regarding Claim 3, (Original) Nakamura further discloses the aspects of the vehicle display device according to claim 1, wherein the information acquisition unit is a communication unit configured to receive the environment information by wireless or wired communication (Optical sensor: [0024] FIG. 2 is a front view of an outer mirror (left-side door mirror) to which the present invention has been applied. An outer mirror 10 has a mirror body 14 arranged in an opening 12a of a mirror housing 12. The mirror body 14 is formed by putting the mirror element 18 into the front portion of a mirror holder 16. The entire surface of the mirror element 18 is formed of a semi-transmissive reflecting mirror. At a region in the vicinity of the peripheral edge in the plate surface of the mirror element 18 (the upper left portion in the example shown in FIG. 2), an indicator 20 (an indication part) is formed. A light signal having an indication pattern of a warning symbol expressing the content of a particular warning, which is issued from an indication light-emitting portion arranged behind the indicator 20, passes through the mirror element 18 and is emitted from the indicator 20 in the direction toward the driver's viewpoint. This warning indication can be used for, for example, informing the driver of an approaching vehicle, and in that case, the warning symbol may have, for example, an indication pattern shown in FIG. 3A or 3B (the region provided with black dots lights up). When the indication is used for informing the driver of an approaching vehicle, the indication light-emitting portion automatically lights up when a sensor mounted in the vehicle detects an approaching vehicle. The lighting of the warning symbol can be switched between “continues lighting” and “blinking” depending on the brightness of the surroundings. In other words, in a bright condition in a sunny day, even if the warning symbol lights up, it may be hard to be noticeable and may not be noticed by the driver. As a countermeasure for it, the luminance of the light source may be increased, but in that case, indication light may provide the feeling of glare to the driver at night or in a cloudy day, obstructing the driver s safe driving. Therefore, the luminance of the light source is selected so that the brightness of the indication light is proper at night or a cloudy day, and also the brightness of the surrounding light is detected by an optical sensor to make the indication light enter the state of “continuous lighting” when the brightness of the surrounding light is no more than a predetermine value (which corresponds to night time or a cloudy day), and makes the indication light enter the state “blinking” when the brightness of the surrounding light exceeds the predetermined value, (which corresponds to a sunny day).). 
Kim further teaches the aspects of the vehicle display device according to claim 1, wherein the information acquisition unit is a communication unit configured to receive the environment information by wireless or wired communication ([0089] The processor 270 is configured to control the display 250 such that the intensity of light output from the display 250 in the daytime is higher than the intensity of light output from the display 250 at night. For example, determining whether it is daytime or night may be based on illuminance information sensed through an illuminance sensor.). 
Regarding Claim 4, (Previously Presented) Nakamura further discloses the aspects of the vehicle display device according to claim 1, wherein the environment information includes information relating to luminance of outside light emitted from the outside of the vehicle to a display surface of the vehicle display device (Optical sensor: [0024] FIG. 2 is a front view of an outer mirror (left-side door mirror) to which the present invention has been applied. An outer mirror 10 has a mirror body 14 arranged in an opening 12a of a mirror housing 12. The mirror body 14 is formed by putting the mirror element 18 into the front portion of a mirror holder 16. The entire surface of the mirror element 18 is formed of a semi-transmissive reflecting mirror. At a region in the vicinity of the peripheral edge in the plate surface of the mirror element 18 (the upper left portion in the example shown in FIG. 2), an indicator 20 (an indication part) is formed. A light signal having an indication pattern of a warning symbol expressing the content of a particular warning, which is issued from an indication light-emitting portion arranged behind the indicator 20, passes through the mirror element 18 and is emitted from the indicator 20 in the direction toward the driver's viewpoint. This warning indication can be used for, for example, informing the driver of an approaching vehicle, and in that case, the warning symbol may have, for example, an indication pattern shown in FIG. 3A or 3B (the region provided with black dots lights up). When the indication is used for informing the driver of an approaching vehicle, the indication light-emitting portion automatically lights up when a sensor mounted in the vehicle detects an approaching vehicle. The lighting of the warning symbol can be switched between “continues lighting” and “blinking” depending on the brightness of the surroundings. In other words, in a bright condition in a sunny day, even if the warning symbol lights up, it may be hard to be noticeable and may not be noticed by the driver. As a countermeasure for it, the luminance of the light source may be increased, but in that case, indication light may provide the feeling of glare to the driver at night or in a cloudy day, obstructing the driver s safe driving. Therefore, the luminance of the light source is selected so that the brightness of the indication light is proper at night or a cloudy day, and also the brightness of the surrounding light is detected by an optical sensor to make the indication light enter the state of “continuous lighting” when the brightness of the surrounding light is no more than a predetermine value (which corresponds to night time or a cloudy day), and makes the indication light enter the state “blinking” when the brightness of the surrounding light exceeds the predetermined value, (which corresponds to a sunny day).). 
Kim further teaches the aspects of the vehicle display device according to claim 1, wherein the environment information includes information relating to luminance of outside light emitted from the outside of the vehicle to a display surface of the vehicle display device ([0089] The processor 270 is configured to control the display 250 such that the intensity of light output from the display 250 in the daytime is higher than the intensity of light output from the display 250 at night. For example, determining whether it is daytime or night may be based on illuminance information sensed through an illuminance sensor.). 
Regarding Claim 5, (Currently Amended) Kim further teaches the aspects of the vehicle display device according to claim 1, wherein the self-luminous display is configured to emit light of a predetermined color and includes a marker lamp part functioning as a marker lamp (temperature sensor feeds information to output device for output unit to communicate to display unit, see ¶0182-1085 and Processor 270 descriptions). 
Kim teaches, “[0377] The processor 270 is configured to control the display 250 to display the OBD information. The processor 270 is configured to control the display 250 to display the parking brake state information, high beam on/off information, washer liquid level information, engine oil level information, power source temperature information, remaining energy information, tire pressure information, brake oil level information, or door opening information. [0391] For example, when fog information about a road on which the vehicle is traveling is received, the processor 270 is configured to control an image corresponding to the fog light in the rear combination lamp image to be displayed and function as the fog light. For example, the fog information may be detected by the driver assistance system 100. Alternatively, the fog information may be received through a communication unit 710 of the vehicle.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Nakamura with the teachings of Kim as information can be provided to the driver of a following vehicle with visibility of the information enhanced by adaptively changing the intensity or pattern of light output from the rear combination lamp based on the driving environment or a distance to a nearby vehicle, as taught by Kim.
Regarding Claim 6, (Currently Amended) the method of Claim 6 is interpreted and rejected in light of claim 1 as articulated above, please see the rejection as stated. 
Regarding Claim 8, (Currently Amended) the computer-readable non-transitory storage medium of Claim 8 is interpreted and rejected in light of claim 1 as articulated above, please see the rejection as stated.
Regarding Claim 9, (New) Kim further teaches the aspects of the vehicle display device according to claim 1, wherein the information acquisition unit is a temperature sensor ([0134] For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information, and exterior illuminance information. [0135] Such sensor information may be acquired from a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle drive/reverse sensor, a wheel sensor, a vehicle speed sensor, a vehicle body tilt sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on turning of the steering wheel, an interior temperature sensor, an interior humidity sensor, and an illuminance sensor. The position module may include a GPS module for receiving GPS information. [0164] A typical example of the location information module 714, which serves to acquire the location of the vehicle 700, is a global positioning system (GPS) module. For example, if the vehicle utilizes the GPS module, the location of the vehicle may be acquired using a signal from a GPS satellite. [0180] Thereby, the sensing unit 760 may acquire vehicle collision information, vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information, a sensing signal for an angle by which the steering wheel is rotated, and illuminance information on the exterior of the vehicle. [0255] For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, and interior temperature information, interior humidity information. [0256] Such sensor information may be acquired from a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle drive/reverse sensor, a wheel sensor, a vehicle speed sensor, a vehicle body tilt sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on turning of the steering wheel, an interior temperature sensor, and an interior humidity sensor. The position module may include GPS module for receiving GPS information. [0273] The processor 170 is configured to receive sensor information from the controller 770 or the sensing unit 760 through the interface unit 130. For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information and steering wheel rotation information.).
Regarding Claim 10, (New) Kim further teaches the aspects of the vehicle display device according to claim 1, wherein the information acquisition unit is a luminance sensor ([0134] For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information, and exterior illuminance information. [0135] Such sensor information may be acquired from a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle drive/reverse sensor, a wheel sensor, a vehicle speed sensor, a vehicle body tilt sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on turning of the steering wheel, an interior temperature sensor, an interior humidity sensor, and an illuminance sensor. The position module may include a GPS module for receiving GPS information. [0164] A typical example of the location information module 714, which serves to acquire the location of the vehicle 700, is a global positioning system (GPS) module. For example, if the vehicle utilizes the GPS module, the location of the vehicle may be acquired using a signal from a GPS satellite. [0180] Thereby, the sensing unit 760 may acquire vehicle collision information, vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information, a sensing signal for an angle by which the steering wheel is rotated, and illuminance information on the exterior of the vehicle. [0255] For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, and interior temperature information, interior humidity information. [0256] Such sensor information may be acquired from a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle drive/reverse sensor, a wheel sensor, a vehicle speed sensor, a vehicle body tilt sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on turning of the steering wheel, an interior temperature sensor, and an interior humidity sensor. The position module may include GPS module for receiving GPS information. [0273] The processor 170 is configured to receive sensor information from the controller 770 or the sensing unit 760 through the interface unit 130. For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information and steering wheel rotation information.).
Regarding Claim 11, (New) Kim further teaches the aspects of the vehicle display device according to claim 1, wherein the information acquisition unit is a global positioning system sensor ([0134] For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information, and exterior illuminance information. [0135] Such sensor information may be acquired from a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle drive/reverse sensor, a wheel sensor, a vehicle speed sensor, a vehicle body tilt sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on turning of the steering wheel, an interior temperature sensor, an interior humidity sensor, and an illuminance sensor. The position module may include a GPS module for receiving GPS information. [0164] A typical example of the location information module 714, which serves to acquire the location of the vehicle 700, is a global positioning system (GPS) module. For example, if the vehicle utilizes the GPS module, the location of the vehicle may be acquired using a signal from a GPS satellite. [0180] Thereby, the sensing unit 760 may acquire vehicle collision information, vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information, a sensing signal for an angle by which the steering wheel is rotated, and illuminance information on the exterior of the vehicle. [0255] For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, and interior temperature information, interior humidity information. [0256] Such sensor information may be acquired from a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle drive/reverse sensor, a wheel sensor, a vehicle speed sensor, a vehicle body tilt sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on turning of the steering wheel, an interior temperature sensor, and an interior humidity sensor. The position module may include GPS module for receiving GPS information. [0273] The processor 170 is configured to receive sensor information from the controller 770 or the sensing unit 760 through the interface unit 130. For example, the sensor information may include at least one of vehicle direction information, vehicle location information (GPS information), vehicle orientation information, vehicle speed information, vehicle acceleration information, vehicle inclination information, vehicle drive/reverse information, battery information, fuel information, tire information, vehicular lamp information, interior temperature information, interior humidity information and steering wheel rotation information.).

Response to Arguments
Applicants’ arguments filed regarding claims 1, 6, 8 and dependent claims have been fully and completely considered but are moot because the arguments do not apply to the new combination of the references, facilitated by Applicants’ newly submitted amendments, including new prior art being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Kimura disclosed LIQUID CRYSTAL DISPLAY DEVICE (U.S. Patent Application Publication 2009/0002586 A1):
[0028] Note that a display element, a display device which is a device having a display element, a light-emitting element, and a light-emitting device which is a device having a light-emitting element can use various types and can include various elements. For example, a display medium, whose contrast, luminance, reflectivity, transmittivity, or the like changes by an electromagnetic action, such as an EL element (e.g., an EL element including organic and inorganic materials, an organic EL element, or an inorganic EL element), an electron emitter, a liquid crystal element, electronic ink, an electrophoresis element, a grating light valve (GLV), a plasma display panel (PDP), a digital micromirror device (DMD), a piezoelectric ceramic display, or a carbon nanotube can be used as a display element, a display device, a light-emitting element, or a light-emitting device. Note that display devices using an EL element include an EL display; display devices using an electron emitter include a field emission display (FED), an SED-type flat panel display (SED: surface-conduction electron-emitter display), and the like; display devices using a liquid crystal element include a liquid crystal display (e.g., a transmissive liquid crystal display, a transflective liquid crystal display, a reflective liquid crystal display, a direct-view liquid crystal display, or a projection liquid crystal display); and display devices using electronic ink or an electrophoresis element include electronic paper. 
[0077] Note that a reflective device corresponds to a device having a light-reflective element, a light diffraction element, light-reflective electrode, or the like.
[0078] Note that a liquid crystal display device corresponds to a display device including a liquid crystal element. Liquid crystal display devices include a direct-view liquid crystal display, a projection liquid crystal display, a transmissive liquid crystal display, a reflective liquid crystal display, a transflective liquid crystal display, and the like. 
[0374] It is acceptable as long as at least one of (or both) the first electrode 3305 and the second electrode 3306 has a light-transmitting property (a transmissive or reflective liquid crystal display device). Alternatively, both the first electrode 3305 and the second electrode 3306 may have light-transmitting properties, and part of one of the electrodes may have reflectivity (a semi-transmissive liquid crystal display device). 
[1016] FIG. 64B shows an example in which display panels 5602 are provided for glass windows 5603 and a ceiling 5604 as well as the glasses of the doors 5601 of the train car. Since the display device in accordance with the present invention can be easily provided in a position in which the display device is conventionally difficult to be provided, an effective advertisement effect can be obtained. In addition, since the display device in accordance with the present invention can instantly switch images displayed on the display portion by external signals, cost and time generated in advertisement switching can be reduced and more flexible advertisement operation and information transmission can be performed. 
[1023] Although this embodiment mode describes the train car body, the car body, and the airplane body as examples of moving objects, the present invention is not limited to them, and can be applied to a motorbike, a four-wheeled vehicle (including a car, a bus, and the like), a train (including a monorail, a rail, and the like), a vessel, and the like. In addition, since display on display panels in a moving object can be switched instantly by external signals, the display device in accordance with the present invention can be used for an advertisement display board for an unspecified number of customers, or an information display board in an emergency by providing the display device in accordance with the present invention in the moving object. 
[0538] Since the voltage |V1| and the voltage |V2|, which provide intended transmittance TR1 and TR2, are image signals in adjacent frames, it is preferable that the input image signals 3101a and 3101b be also image signals in adjacent frames. In order to obtain such signals, the input image signal 3101a is input to a delay circuit 3102 in FIG. 46A, and a signal which is consequently output can be used as the input image signal 3101b. An example of the delay circuit 3102 includes a memory. That is, the input image signal 3101a is stored in the memory in order to delay the input image signal 3101a for one frame, and at the same time, a signal stored in the previous frame is extracted from the memory as the input image signal 3101b, and the input image signals 3101a and 3101b are simultaneously input to a correction circuit 3103. Thus, the image signals in adjacent frames can be handled. By inputting the image signals in adjacent frames to the correction circuit 3103, the output image signal 3104 can be obtained. Note that when a memory is used as the delay circuit 3102, a memory having capacity for storing an image signal for one frame in order to delay the input image signal 3101a for one frame (i.e., a frame memory) can be obtained. Thus, the memory can have a function as a delay circuit without causing excess and deficiency of memory capacity.
[0587] In this embodiment mode, an image displayed at the same frame rate as the input frame rate is referred to as a basic image. An image which is displayed at a frame rate different from that of the basic image and displayed to ensure that the input frame rate and the display frame rate are consistent to each other is referred to as an interpolation image. As the basic image, the same image as that of the image data to be input can be used. As the interpolation image, the same image as the basic image can be used. Further, an image different from the basic image can be generated, and the generated image can be used as the interpolation image.

Kimura disclosed LIQUID CRYSTAL DISPLAY DEVICE (U.S. Patent Application Publication 2008/0297676 A1):
The display device may also include a lighting device, a housing, an audio input and output device, a light sensor, or the like. Here, a lighting device such as a backlight unit may include a light guide plate, a prism sheet, a diffusion sheet, a reflective sheet, a light source (e.g., an LED or a cold cathode fluorescent lamp), a cooling device (e.g., a water cooling device or an air cooling device), or the like.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection (if any) presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689